         Case 2:19-cv-03305-CMR Document 7 Filed 09/27/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MALIBU MEDIA, LLC
               Plaintiff

               V.                                  Civil Action No. 2: 1 9-cv-03305-CMR

 JOHN DOE, Subscriber-Assigned
 lP Address: 1 00. 19.139.254
                   Defendant




            DEFENDANT JOHN DOE'S MOTION TO QUASH SUBPOENA
                OR ALTERNATIVELY FOR PROTECTIVE ORDER

       Defendant, John Doe, with a subscriber-assigned lP address of 100.19.139.254

("Defendant"), by and through undersigned counsel, hereby moves this Honorable Court

to quash Malibu Media, LLC's ("Plaintiff') August 27 ,2019 subpoena pursuant to Federal

Rule of Civil Procedure 45. Alternatively, Defendant hereby moves this Honorable Court

to enter a Protective Order pursuant to Federal Rule of Civil Procedure 26(c)(1). Neither

Defendant nor his wife, both72 years old, have ever downloaded or viewed any illegal

pornography that is owned by Plaintiff, and the release of Defendant's name would be

devastating to Defendant's reputation.

       Malibu Media, LLC is a California-based film company that owns the copyrights to

several pornographic films. Since July of 2012, Plaintiff has filed numerous lawsuits   in

federal courts across the country and has named hundreds, if not thousands, of John Doe

defendants in the process. At least twenty (20) of those cases were filed in the Eastern

District of Pennsylvania.




                                            1
           Case 2:19-cv-03305-CMR Document 7 Filed 09/27/19 Page 2 of 4



       ln the instant action, Plaintiff, on July 26,2019 filed its Complaint          against

Defendant, averring that it is the registered owner of several copyrights and further avers,

without sufficient substantiating evidence, that Defendant is "a persistent online infringer

of PIaintiffs copyrights." See Compl. at 1lî   1.


       More specifically, Plaintiff avers that Defendant "downloaded, copied, and

distributed a complete copy of Plaintiffs works without authorization" through the use of

a filing-sharing protocol othenruise known as Bit-Torrent. Compl. passrm.


       Defendant and his wife are both 72 years old, have been married for 50 years,

reside together, and are respected members of their community. Neither Defendant nor

his wife have ever downloaded any pornographic materials from the internet and would

not have the technical knowledge sufficient to do so. Neither Defendant nor his wife have

ever downloaded any material owned by Plaintiff. ltwould be devastating to the reputation

of Defendant and his wife if they were tied to the illegal downloading or viewing of
pornography. See Defendant's Affidavit attached as Exhibit "B". The Affidavit is redacted

to protect the identity of the Affiant. Defendant will make the unredacted Affidavit available

to the Court upon request.

       Plaintiff filed its Jury Trial Demand on July 26,2019. On Augusl28,2019, based

on the theory that Defendant's lP address is needed to effectively prosecute its
infringement claim, Plaintiff subpoenaed Defendant's Internet Service Provider (lSP),

Verizon.

       Around the same time, Defendant received Verizon's notice of Plaintiffls subpoena

and learned that Plaintiff was trying to discern his identity through an lP address in the



                                               2
        Case 2:19-cv-03305-CMR Document 7 Filed 09/27/19 Page 3 of 4



hope of substantiating its infringement claims. Verizon's notice further provided that

Defendant's identity would be disclosed to Plaintiff if Defendant did not object to Plaintiffs

subpoena by September 30, 2019.

       The relief requested by Defendant is warranted because: (1) Defendant has

standing to object to the instant Subpoena, (2) Plaintiff cannot identify Defendant as the

individual responsible for committing the alleged infringement with a substantial degree

of accuracy, (3) the instant matter implicates Defendant's privacy interests, and (4) the

instant matter involves the risk of an inaccurate identification and the corresponding risk

for coercion into an unjust settlement.

       ln further support of the instant Motion, Defendant incorporates his Memorandum

of Law in Support of his Motion to Quash or, alternatively, for Protective Order, which was

contemporaneously filed herewith.




                                              3
       Case 2:19-cv-03305-CMR Document 7 Filed 09/27/19 Page 4 of 4



                                         Respectfully submitted,

                                         MacELREE HARVEY, LTD.



Date: September 27, 2019           By
                                                A. Burke, Esquire
                                         Attorney l.D. No. 61268
                                         17 W. Miner Street, Box 660
                                         West Chester, PA 19381-0660
                                         rburke@macelree.com
                                         (610) 436-0100
                                         Attorneys for Defendant




                                     4
